   Case 2:20-mj-09026-CLW Document 1 Filed 02/05/20 Page 1 of 6 PageID: 3




                  UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF NEW JERSEY


In the Matter of the Extradition of         The Honorable Cathy L. Waldor

BENITO ROLANDO CONTRERAS                    Mag. No. 20-9026
QUICANO
                                            Extradition Complaint
                                            18 U.S.C. § 3184


        I, the undersigned Assistant United States Attorney, being duly sworn,

state on information and belief that the following is true and correct:

        1.   I represent the United States in fulfilling its treaty obligations to

Peru.

        2.   There is an extradition treaty in force between the United States

and Peru. See Extradition Treaty Between the United States of America and the

Republic of Peru, U.S.-Peru, July 26, 2001, S. TREATY Doc. No. 107-6 (2002)

(the "Treaty").

        3.   Pursuant to the Treaty, the Government of Peru has submitted a

formal request through diplomatic channels for the extradition of fugitive

Benito Rolando Contreras Quicano ("Contreras Quicano").

        4.   According to the information the Government of Peru has provided,

Contreras Quicano was charged with rape, in violation of Section 170,
   Case 2:20-mj-09026-CLW Document 1 Filed 02/05/20 Page 2 of 6 PageID: 4




Paragraph 1, of the Peruvian Criminal Code. 1

       5.     This offense was committed within the jurisdiction of Peru. On or

about January 7, 2016, in Lima, Peru, Judges Lecaros Chavez, Segura Salas

and Espinoza Sober6n of the Court of Appeals in and for Lima, First Standing

Appellate Criminal Division, ordered the issuance of a warrant for Contreras

Quicafi.o's arrest, on the basis of the following facts:

              a.    Between April 2008 and January 21, 2009, the victim (the

       "victim") was approximately 15-16 years old, and Contreras Quicafi.o was

       approximately 51-52 years old.

              b.   The victim had known Contreras Quicafi.o since she was a

       child, as she and her mother, LH ("LH"), were his neighbors. The victim

       was romantically involved with Contreras Quicafi.o's younger brother,

       Isidro Bulfredo Contreras Quicafi.o ("Isidro"), who was approximately 40

       years old and lived with Contreras Quicafi.o.

              c.    In 2007, the victim cooked and cleaned for Contreras

       Quicafi.o and Isidro. While the victim was in his home, Contreras

       Quicafi.o attempted to sexually abuse the victim, but the victim would not

       allow it.


   1   Peruvian authorities initially charged Contreras Quicafi.o with violating
Article 173(3) of the Peruvian Criminal Code. However, a Peruvian court
declared that provision unconstitutional, and Peruvian authorities charged him
with violating Article 170, which was in effect at the time of the offense conduct
alleged in Peru.
                                          2
  Case 2:20-mj-09026-CLW Document 1 Filed 02/05/20 Page 3 of 6 PageID: 5




           d.     Between approximately April 2008 and January 21, 2009,

      Contreras Quicaiio raped the victim twice in his bedroom and twice in

      his brother's bedroom.

            e.   At times before or during the charged conduct, Contreras

      Quicaiio took approximately fifteen photographs of the victim when she

      was partially clothed or naked.2 For some of these photographs,

      Contreras Quicaiio removed the victim's clothes while she was asleep. He

      also photographed the victim, nude, in the living room of his house.

      Contreras Quicaiio threatened to post the photographs online if the

      victim did not engage in sex with him. The victim provided one of these

      photographs to the police and stated that she had destroyed the others.

      Contreras Quicaiio admitted to Peruvian authorities that the photograph

      was taken in his living room. He also admitted to knowing LH, and

      claimed she had threatened that the victim would report him to the

      police unless he paid her money.

            f.    One of the rapes occurred when the victim came to

      Contreras Quicaiio's home to speak with Isidro about renting a room in

      the house. Isidro allowed the victim into the house, and then he went to




  2   Peruvian authorities also charged Contreras Quicaiio with a child
pornography offense, but in or about January 2019, a Peruvian court ruled
that Peru's statute of limitations bars proceeding on the child pornography
offense.
                                       3
Case 2:20-mj-09026-CLW Document 1 Filed 02/05/20 Page 4 of 6 PageID: 6




  his room. Contreras Quicafio appeared and stated that if the victim had

  not come, he was going to post the photos on the Internet.       Contreras

  Quicafio grabbed the victim, threw her onto a bed, lifted her skirt, tore

  her underpants, and raped her. The victim started crying when

  Contreras Quicafio's penis entered her vagma.        Contreras Quicafio

  covered her mouth because she was screaming. Contreras Quicafio kept

  the victim's underpants after raping her.

        g.    Isidro suggested to LH that she and the victim live with him

  and Contreras Quicafio in their home so that LH could avoid paying rent

  elsewhere. Isidro told LH that she would not have any problems paying

  rent for a room in the home he shared with Contreras Quicafio.

        h.    On or about January 4, 2009, the victim and LH moved into

   Contreras Quicafio's home. There, the victim and LH shared a room and

  a bed. Contreras Quicafio entered the shared room and, even if LH was

   present, touched the victim. In addition, while the victim was in his

  home, Contreras Quicafio touched her "bottom."

        1.    On January 21, 2009, Contreras Quicafio, naked, entered

  the bathroom in his home while the victim was showering, and attempted

  to sexually assault her. After hearing the victim scream, LH fought with

  Contreras Quicafio, including hitting him with a stool, prompting him to

  leave. Later that day, Isidro rented a room for the victim and her mother


                                   4
   Case 2:20-mj-09026-CLW Document 1 Filed 02/05/20 Page 5 of 6 PageID: 7




      several blocks away from Contreras Quicafi.o's home.

            J.     A medical examination of the victim, performed during the

      investigation of the rapes, indicated that someone had sexual contact

      with her.

            k.     Contreras Quicafi.o and Isidro paid the victim not to report

      the rapes.

      6.    Contreras Quicafi.o may be found within the jurisdiction of this

Court at 37 Northbrook Avenue, Lawrenceville, New Jersey.

      7.    Katherine C. Fennell, an Attorney-Adviser in the Office of the Legal

Adviser of the U.S. Department of State, has provided the U.S. Department of

Justice with a declaration authenticating a copy of the diplomatic note by

which the request for extradition was made and a copy of the Treaty, stating

that the Treaty covers the offense for which Peru seeks extradition, and

confirming that the documents supporting the request for extradition were

certified by the principal U.S. diplomatic or consular officer in Peru.

      8.    The declaration from the U.S. Department of State with its

attachments, including a copy of the diplomatic note from Peru, a copy of the

Treaty, and the certified documents submitted in support of the request,

(marked collectively as Government's Exhibit #1) are filed with this complaint

and incorporated by reference herein.

      9.    Contreras Quicafto likely would flee if he learned of the existence of


                                         5
   Case 2:20-mj-09026-CLW Document 1 Filed 02/05/20 Page 6 of 6 PageID: 8




a warrant for his arrest.

      WHEREFORE, the undersigned requests that a warrant for the arrest of

Contreras Quicafi.o be issued in accordance with 18 U.S.C. § 3184 and the

Treaty, so that he may be arrested and brought before this Court to the end

that the evidence of criminality may be heard and considered, and that this

complaint and the warrant be placed under the seal of the Court, except as

disclosure is needed for its execution, until such time as the warrant is

executed.



                                         Assistant United States Attorney


Sworn to before me and subscribed in my presence
on this 5th day of February, 2020
     /'•    ..      //


    (;¥f7~/L
THE HONORABLE
        .•
                  CATHY L. WALDOR
United States Magistrate Judge




                                     6
